Title: From Benjamin Franklin to Joshua Babcock, 5 September 1763
From: Franklin, Benjamin
To: Babcock, Joshua


Boston, Sept. 5. 1763
Returning hither from Portsmouth, I find your agreeable Favour of Augt. 19. containing your kind Invitation to Westerly, where I am sure I could pass some Days with great Pleasure; but doubt whether it will be in my Power.
I perceive the Artifice of your Eloquence, which in some degree saves me from being carried away by its Force. You promise me the Communication of some new Philosophical Discovery. Then you pique my Pride, by challenging me at Drafts, and insinuate that I have not the Courage to meet you. Then you work upon my Fears, by your Prophecies and Auguries, threatening me with Mischief and Misfortune if I travel any other Road. All this is very good in its place; but you omit an Argument that weighs much more with me, the Happiness I should enjoy in your Conversation, and in the true, ancient, cordial Hospitality, with which you and good Mrs. Babcock always entertain your Friends. I can only wish that the more powerful Calls of Business and Duty, did not too forcibly draw me another way.
My sincere Respects and best Wishes, will however attend you and yours, while I am, Dear Doctor Your most obedient and most humble Servant
B Franklin
My compliments to my young Friend the Colonel; hope his Farming succeeds to his wish.
  Addressed: To / The honble Joshua Babcock Esqr / Westerly / Rh. Island Governmt / Free B FranklinTowe [?] 7th of Sept 1763 / Fo[rwarded?] by yr Honours hum[ble] / Servant / John Case [?]
Endorsed: Benj Franklin Esq 5 Septr: 1763 of his not returning this Way.
